DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 4-18 and 19 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 recites, inter alia, wherein the notches are point-shaped and are shaped like spherical caps and have a diameter of no more than 0.5 mm and a depth that is less than the diameter, so as to divert by reflection in a substantially axial direction parallel to the axis, towards both said opposite faces, the light entering radially in the light-guide plate through the radially outer perimetric edge;
the notches being shaped so as to generate a light extraction with Lambertian configurations on both the opposite faces of the light-guide plate and to send light rays
towards the outside of the light-guide plate on both the opposite faces of the light-guide
plate; and wherein the light-guide plate has a ratio between thickness, measured
perpendicular to the opposite faces of the light-guide plate, and diameter of the equivalent circular surface, defined as the diameter of a circle having the same area as the light guide plate, no less than 1:500 and no greater than 1:100.
	Claim 19 recites, inter alia, wherein the notches are shaped and distributed so that with the LEDs switched on the light-guide plate is uniformly and homogenously lighted and with the LEDs turned off the light-guide plate is completely transparent;
wherein the notches are point-shaped and are shaped like spherical caps and have a diameter of no more than 0.5 mm and a depth that is less than the diameter, so as to divert by reflection in a substantially axial direction parallel to the axis, towards both said opposite faces, the light entering radially in the light-guide plate through the radially outer perimetric edge;
the notches being shaped so as to generate a light extraction with Lambertian
configurations on both the opposite faces of the light-guide plate and to send light rays
towards the outside of the light-guide plate on both the opposite faces of the light-guide
plate;
and wherein the light-guide plate has a ratio between thickness, measured perpendicular to the opposite faces of the light-guide plate, and diameter of the equivalent circular surface, defined as the diameter of a circle having the same area as the light guide plate, no less than 1:500 and no greater than 1:100.
The references of record do not teach or suggest the aforementioned limitation, nor would it be obvious to modify those references to include such limitation.
Claims 4-18 are allowed based on dependency on an allowed base claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA MCMILLAN APENTENG whose telephone number is (571)272-5510. The examiner can normally be reached Monday-Friday 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.M.A/Examiner, Art Unit 2875                                                                                                                                                                                                        
/ANDREW J COUGHLIN/Primary Examiner, Art Unit 2875